Exhibit 10.3

Performance Share Unit Award Agreement

 

 

2016

AN AWARD (“AWARD”) FOR PERFORMANCE SHARE UNITS (“UNITS”), representing a number
of shares of Nordstrom Common Stock (“Common Stock”) as noted in the 2016 Notice
of Award of Performance Share Units (the “Notice”), of Nordstrom, Inc., a
Washington Corporation (the “Company”), is hereby granted to the Recipient
(“Unit holder”) on the date set forth in the Notice, subject to the terms and
conditions of this Agreement. The Units are also subject to the terms,
definitions and provisions of the Nordstrom, Inc. 2010 Equity Incentive Plan
(the “Plan”), adopted by the Board of Directors of the Company (the “Board”) and
approved by the Company’s shareholders, which is incorporated in this Agreement.
To the extent inconsistent with this Agreement, the terms of the Plan shall
govern. Terms not defined herein shall have the meanings as set forth in the
Plan. The Compensation Committee of the Board (the “Compensation Committee”) has
the discretionary authority to construe and interpret the Plan and this
Agreement. All decisions of the Compensation Committee upon any question arising
under the Plan or under this Agreement shall be final and binding on all
parties. The Units are subject to the following terms and conditions:

 

1. VESTING AND SETTLEMENT OF UNITS

Units shall vest and be settled in accordance with the provisions of the Plan as
follows:

 

  (a) Vesting

Each vested Unit is equal in value to one share of Common Stock. Except as set
forth in Section 4, Units shall vest at the applicable earned percentage when
the Compensation Committee certifies that the Company’s Total Shareholder Return
(TSR) relative to the TSR of companies in the Standard & Poor’s 500 (the “Peer
Group”) exceeds the percentile rankings set forth in the table below. For
purposes of determining the Company’s TSR relative to the TSR of other companies
in the Peer Group, the share price of Common Stock, and the share prices of the
companies in the Peer Group, are based on the thirty trading day closing price
average immediately prior to the start of the three fiscal-year period from
1/31/2016 to 2/2/2019 (“the Performance Cycle”), and the thirty trading day
closing price average immediately prior to the end of the Performance Cycle. The
companies in the Peer Group shall be determined on the first day of the
Performance Cycle and remain fixed for the duration of the Performance Cycle,
even if the companies in the Standard & Poor’s 500 change. In the event of a
change in control of a company included within the Peer Group during the
Performance Cycle where shareholders of that company receive cash, securities or
other assets in exchange for their shares, the TSR for such company for the
Performance Cycle shall be fixed as of the date of the change of control and
calculated including the amount received by the company’s shareholders in that
transaction.

 

Percentile Rank

Among Peers

   PSUs Earned
as % of Grant  

> 90%

     175 % 

>80%

     150 % 

>75%

     125 % 

> 65%

     100 % 

> 50%

     75 % 

£ 50%

     0 % 

While the relative percentile rankings may change during the Performance Cycle
based upon mergers, acquisitions, dissolutions and other industry consolidation
involving the companies in the Peer Group, the application of the percentile
earned is applied consistently. Generally, Units will be earned if the Nordstrom
TSR for the Performance Cycle is in the top half of performers relative to the
other companies in the Peer Group.

 

  (b) Settlement

Earned Units shall be settled and automatically converted into Common Stock upon
vesting, unless the Unit holder has elected to defer all or a portion of the
Units into the Executive Deferred Compensation Plan (EDCP) in accordance with
its rules. For the avoidance of doubt, only Common Stock shall be deliverable
upon the vesting of the Units, not cash. The Company shall not be required to
issue fractional shares of Common Stock upon conversion of the Units into Common
Stock. The delivery of Common Stock on vesting of the Units is intended to
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), together with regulatory guidance issued thereunder, and shall occur as
soon as practicable after the applicable vesting date.

 

  (c) Withholding Taxes

No stock certificates will be distributed to the Unit holder, or amounts
deferred into the EDCP, unless the Unit holder has made acceptable arrangements
to pay any withholding taxes that may be due as a result of the settlement of
this Award. These arrangements may include withholding shares of Common Stock
that otherwise would be distributed when the Units are settled. The fair market
value of the shares required to cover withholding will be applied to the
withholding of taxes prior to the Unit holder receiving the remaining shares or
the cash value of those shares.

 

  (d) Restrictions on Resale

The Unit holder agrees not to sell any shares of Common Stock at a time when
applicable laws or Company policies prohibit a sale. This restriction will apply
as long as the Unit holder is an employee, consultant or director of the Company
or a subsidiary or affiliate of the Company.

 

 

Page 1 of 3



--------------------------------------------------------------------------------

2. 2. ACCEPTANCE OF UNITS

Although the Company may or may not require the Unit holder’s signature upon
accepting the Award, the Unit holder remains subject to the terms and conditions
of this Agreement.

 

3. NONTRANSFERABILITY OF UNITS

The Units may not be sold, pledged, assigned or transferred in any manner except
in the event of the Unit holder’s death. In the event of the Unit holder’s
death, the Units may be transferred to the person indicated on a valid Nordstrom
Beneficiary Designation form, or if no Beneficiary Designation form is on file
with the Company, then to the person to whom the Unit holder’s rights have
passed by will or the laws of descent and distribution. Except as set forth in
Section 4, the Units may be settled during the lifetime of the Unit holder only
by the Unit holder or by the guardian or legal representative of the Unit
holder. The terms of the Agreement shall be binding upon the executors,
administrators, heirs and successors of the Unit holder.

 

4. SEPARATION OF EMPLOYMENT

Except as set forth in this section, Units vest and may only be settled while
the Unit holder is an employee of the Company on the vesting date. If the Unit
holder’s employment with the Company is terminated, the Units shall continue to
vest pursuant to the schedule set forth in subparagraph 1(a), and the Unit will
vest only as follows:

 

  (a) If the Unit holder dies while employed by the Company, and the Units were
granted at least six months prior to the date of the Unit holder’s death while
employed by the Company, the person named on the Unit holder’s Beneficiary
Designation form shall be entitled to a prorated distribution with respect to
vested Units based on the period of service by the Unit holder during the term
of this Agreement. If no valid Beneficiary Designation form is on file with the
Company, then the person to whom the Unit holder’s rights have passed by will or
the laws of descent and distribution shall be entitled to settlement of the
Units. If the Units were granted less than six months prior to death, the Units
shall be forfeited as of the date of death with no rights to a prorated
distribution at settlement.

 

  (b) If the Unit holder is separated due to his or her disability, as defined
in Section 22(e)(3) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Units were granted at least six months prior to such separation and
the Unit holder provides Nordstrom Leadership Benefits with reasonable
documentation of his or her disability, the Unit holder shall be entitled to a
prorated distribution with respect to vested Units based on the period of
service during the term of this Agreement. If the Units were granted less than
six months prior to separation due to the Unit holder’s disability, the Units
shall be forfeited as of the date of separation with no rights to a prorated
distribution at settlement.

  (c) If the Unit holder terminates employment after having met any of the
requirements set forth below, and the Units were granted at least six months
prior to the termination date, the Unit holder shall be entitled to a prorated
distribution with respect to vested Units based on the period of service during
the term of this Agreement:

 

  (i) the Unit holder was born on or before March 3, 1956 and was eligible for
and received a grant under the Plan in 2014;

 

  (ii) the Unit holder was born on or before March 3, 1961, but after March 3,
1956, and as of March 3, 2014 had 10 continuous years of service to the Company
from the most recent hire date with the Company or a Company subsidiary and was
eligible for and received a grant under the Plan in 2014; or

 

  (iii) the Unit holder has attained age 55 with 10 continuous years of service
to the Company from the most recent hire date with the Company or a Company
subsidiary.

If the Units were granted less than six months prior to termination, such Units
shall be forfeited as of the date of termination with no rights to a prorated
distribution at settlement.

 

  (d) Notwithstanding subparagraphs (a), (b) and (c) of this section, if the
Unit holder’s employment is terminated due to his or her embezzlement or theft
of Company funds, defraudation of the Company, violation of Company rules,
regulations or policies, or any intentional act that harms the Company, such
Units, to the extent not vested and settled as of the date of termination, shall
be forfeited as of that date.

 

  (e) If the Unit holder is separated for any reason other than those set forth
in subparagraphs (a), (b), (c) and (d) above, Units, to the extent not vested
and settled as of the date of his or her separation, shall be forfeited as of
that date.

Notwithstanding anything above to the contrary, if at any time during the term
of this Award, the Unit holder directly or indirectly, either as an employee,
employer, consultant, agent, principal, partner, shareholder, corporate officer,
director or in any other capacity, engages or assists any third party in
engaging in any business competitive with the Company; divulges any confidential
or proprietary information of the Company to a third party who is not authorized
by the Company to receive the confidential or proprietary information; or
improperly uses any confidential or proprietary information of the Company, then
the post-separation proration of Units and settlement rights set forth above
shall cease immediately, and all outstanding vested but not settled and unvested
portions of the Award shall be forfeited.

 

5. TERM OF UNITS

Units not certified by the Compensation Committee as having vested as of the end
of the Performance Cycle for which the Units were awarded shall be forfeited.

 

6. ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

The Units shall be adjusted pursuant to the Plan, in such manner, to such extent
(if any) and at such time as the

 

 

Page 2 of 3



--------------------------------------------------------------------------------

Compensation Committee deems appropriate and equitable in the circumstances, to
reflect any stock dividend, stock split, split up, extraordinary cash dividend,
any combination or exchange of shares or other Strategic Transaction.

 

7. NO DIVIDEND RIGHTS

Except to the extent required pursuant to Section 6 of this Agreement or under
the terms of the EDCP (for any Units deferred under that plan), ownership of
Units shall not entitle the Unit holder to receive any dividends declared with
respect to Common Stock.

 

8. ADDITIONAL UNITS

The Compensation Committee may or may not grant the Unit holder additional Units
in the future. Nothing in this Award or any future Agreement should be construed
as suggesting that additional Units to the Unit holder will be forthcoming.

 

9. LEAVES OF ABSENCE

For purposes of this Award, the Unit holder’s service does not terminate due to
a military leave, a medical leave or another bona fide leave of absence if the
leave was approved by the Company in writing and if continued crediting of
service is required by the terms of the leave or by applicable law. But, service
terminates when the approved leave ends unless the Unit holder immediately
returns to active work.

 

10. RIGHTS AS A SHAREHOLDER

Neither the Unit holder nor the Unit holder’s beneficiary or representative
shall have any rights as a shareholder with respect to any Common Stock subject
to these Units, unless and until the Units vest and are settled in Common Stock.

 

11. NO RETENTION RIGHTS

Nothing in this Agreement or in the Plan shall give the Unit holder the right to
be retained by the Company (or a subsidiary of the Company) as an employee or in
any capacity. The Company and its subsidiaries reserve the right to terminate
the Unit holder’s service at any time, with or without cause.

 

12. CLAWBACK POLICY

The Units, and any proceeds (Common Stock or cash) received in connection with
the settlement of the Units or subsequent sale of such issued Common Stock,
shall be subject to the Clawback Policy adopted by the Company’s Board, as
amended from time to time.

In the event the Clawback Policy is deemed unenforceable with respect to the
Units, or with respect to the proceeds received in connection with the
settlement of the Units or

subsequent sale of such issued Common Stock, then the award of Units subject to
this agreement shall be deemed unenforceable due to lack of adequate
consideration.

 

13. DEFERRAL OF UNITS

A Unit holder may elect to defer all or a portion of the Units into the
Executive Deferred Compensation Plan (“EDCP”) in accordance with its terms. Upon
deferral, the vested Units (and their subsequent settlement and payment) shall
be governed by the terms and conditions of the EDCP, as that plan may be amended
from time to time by the Company.

 

14. ENTIRE AGREEMENT

The Notice, this Agreement and the Plan constitute the entire contract between
the parties hereto with regard to the subject matter hereof. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) that relate to the subject matter hereof.

This Agreement may not be modified or amended, except for a unilateral amendment
by the Company that does not materially adversely affect the rights of the Unit
holder under this Agreement. No party to this Agreement may unilaterally waive
any provision hereof, except in writing. Any such modification, amendment or
waiver signed by, or binding upon, the Unit holder, shall be valid and binding
upon any and all persons or entities who may, at any time, have or claim any
rights under or pursuant to this Agreement.

 

15. CHOICE OF LAW

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Washington, without regard to principles of conflicts of laws,
as such laws are applied to contracts entered into and performed in such State.

 

16. SEVERABILITY

If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if such
invalid or unenforceable provision were not contained herein.

 

17. CODE SECTION 409A

The Company reserves the right, to the extent the Company deems reasonable or
necessary in its sole discretion, to unilaterally amend or modify this Agreement
as may be necessary to ensure that all vesting or delivery of compensation
provided under this Agreement is made in a manner that complies with
Section 409A of the Code, together with regulatory guidance issued thereunder.

 

 

Page 3 of 3